      Case 2:19-cr-00898-DLR Document 132 Filed 09/11/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-19-00898-001-PHX-DLR
10                 Plaintiff,                         ORDER
11   v.
12   David Allen Harbour,
13                 Defendant.
14
15
16         Before the Court is Defendant’s motion to dismiss the indictment’s forfeiture count
17   as it relates to investor-victim “R.G.” and R.G.’s transaction amount of $1,001,242.67,
18   which is fully briefed. (Docs. 98, 108, 113.) For the following reasons, the Court will
19   deny the motion.
20   I. Background
21         The government alleges that between about January 2010 through October of 2015,
22   Defendant David Harbour promoted and sold fraudulent high-yield investments, also
23   known as “payday loans.” (Doc. 3 at 1.) Mr. Harbour allegedly used investor funds for
24   purposes other than promised and misrepresented material facts to those investors. (Id. at
25   2.) On July 30, 2019, a grand jury issued an indictment, charging Mr. Harbour with wire
26   fraud in Counts 1-3 and transactional money laundering in Counts 4-22. (Id.) The charged
27   offenses relate to a series of transactions that occurred between July 2014 and October
28   2015. (Id. at 7-9.) The indictment also includes a forfeiture allegation, including R.G.’s
      Case 2:19-cr-00898-DLR Document 132 Filed 09/11/20 Page 2 of 4



 1   2010 transaction in the amount of $1,001,242.67. (Id. at 6.) On July 17, 2020, Mr. Harbour
 2   moved to dismiss the forfeiture count as it relates to R.G. and R.G.’s transaction amount.
 3   (Doc. 98.) The court held oral argument on the motion on August 20, 2020 and took the
 4   matter under advisement. (Doc. 122.)
 5   II. Legal Standard
 6          A defendant may move to dismiss an indictment for failure to state an offense. Fed.
 7   R. Crim P. 12(b)(3)(B)(v). In determining whether to grant a motion to dismiss, the Court
 8   is required to “accept the truth of the allegations in the indictment in analyzing whether a
 9   cognizable offense has been charged.” United States v. Boren, 278 F.3d 911, 914 (9th Cir.
10   2002) (citation omitted). Although both parties argued facts not alleged in the indictment,
11   when addressing “a pre-trial motion to dismiss an indictment for failure to state an offense,
12   the district court is bound by the four corners of the indictment.” Id. “A motion to dismiss
13   the indictment cannot be used as a device for a summary trial of the evidence.” United
14   States v. Jensen, 93 F.3d 667, 669 (9th Cir. 1995) (quoting United States v. Marra, 481
15   F.2d 1196, 1199 (6th Cir. 1973)). And, the Court can consider a motion to dismiss only
16   where it involves questions of law rather than fact. United States v. Shortt Accountancy
17   Corp., 785 F.2d 1448, 1452 (9th Cir. 1986).
18   III. Discussion
19          Mr. Harbour alleges that R.G. and her funds are not part of the alleged “high-yield”
20   investment scheme charged in the indictment.1 Thus, he asserts that dismissal of the
21   forfeiture count as it relates to R.G.’s transaction is appropriate because the indictment fails
22   to establish a factual nexus between the charged conduct and the January 2010 transaction
23   amount of $1,001,242.67.2 Contrary to Mr. Harbour’s arguments, dismissal is
24          1
              The Indictment alleges that Mr. Harbour “solicited investor-victims to invest by
     promoting excessive returns in short periods of time.” (Doc. 3 at 4.) Mr. Harbour told
25   investors their funds would be invested in “short term, high interest rate loans to small and
     start-up businesses.” (Id.) Mr. Harbour represented funds from investor-victims would go
26   to Green Circle, a lending entity created by him. (Id.) The first loan to Green Circle was on
     July 30, 2014. (Id. at 7.) R.G.’s transaction occurred four years earlier, leading Mr.
27   Harbour to contend that it is not connected to any of the twenty-two charged counts.
            2
               The government contends that the indictment sufficiently includes R.G.’s
28   transaction in the forfeiture count. Specifically, it underscores that ¶ 3(b) and ¶ 5 of the
     indictment allege that victim-investors invested funds as early as January 2010, and ¶ 4 of

                                                  -2-
      Case 2:19-cr-00898-DLR Document 132 Filed 09/11/20 Page 3 of 4



 1   inappropriate.
 2          It is well-established that an indictment “need not identify the property subject to
 3   forfeiture or specify the amount of any forfeiture money judgment that the government
 4   seeks.” Fed. R. Crim. P. 32.2(a). Rather, the Indictment is a mere notice document. See
 5   Fed. R. Crim. P. 32.2 advisory committee’s note (“As courts have held, subdivision (a) is
 6   not intended to require that an itemized list of the property to be forfeited appear in the
 7   indictment.”). “If an indictment is not required to name specific property for later
 8   forfeiture, it would be manifestly illogical to require its allegations to specify the factual
 9   nexus between the unlawful conduct and the as-yet-unspecified property.” U.S. v. Palfrey,
10   499 F.Supp.2d 34, 48-49 (D.D.C. 2007). Although the government’s response (Doc. 108)
11   suggests the preponderance of the evidence standard for proving a nexus has been met by
12   presenting additional instances of wire fraud and facts not alleged in the indictment, the
13   government need not establish a factual nexus between R.G.’s transaction and the charged
14   conduct in the indictment at this juncture. Rather, at trial, the government must establish
15   a factual nexus between the forfeiture money judgment and the charged illegal activity. Id.
16   at 48; United States v. DeFries, 129 F.3d 1293 (D.C. Cir. 1997) (at trial, to prevail in
17   securing a forfeiture order, the government must establish a causal link between the
18   violation and the property); United States v. Dote, 150 F.Supp.2d 935, 943 (N.D. Ill. 2001)
19   (the amount of money subject to forfeiture is a matter for the government to prove at trial
20   and a question of fact, not a matter the Court can resolve on a motion to dismiss); U.S. v.
21   Chan, No. CR. 96-350 WBS, 2006 WL 224389, at *2 (E.D. Cal. Jan. 27, 2006) (a defendant
22   may not use Fed. R. Crim. P. 12(b) to challenge a forfeiture allegation based on evidence
23   not appearing on the face of the indictment).
24          In sum, the government shall have the opportunity to prove at trial whether R.G.’s
25   2010 transaction is sufficiently related to the charged conduct to justify the forfeiture
26   allegation. The indictment otherwise sufficiently places Mr. Harbour on notice that the
27   government will seek a forfeiture money judgement, including R.G.’s 2010 transaction.
28
     the indictment includes R.G. as a “victim-investor.”

                                                 -3-
      Case 2:19-cr-00898-DLR Document 132 Filed 09/11/20 Page 4 of 4



 1   Accordingly,
 2         IT IS ORDERED that Defendant’s motion to dismiss (Doc. 3) is DENIED.
 3         Dated this 11th day of September, 2020.
 4
 5
 6
 7
                                               Douglas L. Rayes
 8                                             United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -4-
